Exhibit 10.4

STOCKHOLDERS AGREEMENT

among

ALLY FINANCIAL INC.,

FIM Holdings LLC,

and

UNITED STATES DEPARTMENT OF THE TREASURY

Dated as of August 19, 2013

This STOCKHOLDERS AGREEMENT (this “Agreement”) is entered into as of August 19,
2013 between Ally Financial Inc., a Delaware corporation (the “Company”), FIM
Holdings LLC, a Delaware limited liability company (“FIM”) and the United States
Department of the Treasury (“Treasury”).

WHEREAS, the Company, FIM and Treasury wish to enter into this Agreement with
respect to certain matters relating to the composition of the board of directors
of the Company (the “Board”) and the other matters addressed herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the parties hereby agree
as follows:

ARTICLE I

DEFINITIONS

Certain Defined Terms. As used in this Agreement, the following terms have the
following meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, whether through one or more intermediaries, Controls or is
Controlled by or is under common Control with such first Person, excluding any
employee benefit plan or related trust.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Control,” “Controlled” or “Controlling” means, with respect to any Person, any
circumstance in which such Person is directly or indirectly controlled by
another Person by virtue of the latter Person having the power to (i) elect, or
cause the election of (whether by way of voting capital stock, by contract,
trust or otherwise), the majority of the members of the Board of Directors or a
similar governing body of the first Person, or (ii) direct (whether by way of
voting capital stock, by contract, trust or otherwise) the affairs and policies
of such Person.



--------------------------------------------------------------------------------

“Entity” means any general partnership, limited partnership, corporation,
association, cooperative, joint stock company, trust, limited liability company,
business or statutory trust, joint venture, unincorporated organization or
Governmental Entity.

“Equity Securities” means, as applicable, (i) any capital stock, membership or
limited liability company interests or other share capital, (ii) any securities
directly or indirectly convertible into or exchangeable for any capital stock,
membership or limited liability company interests or other share capital or
containing any profit participation features, (iii) any rights or options
directly or indirectly to subscribe for or to purchase any capital stock,
membership or limited liability company interests, other share capital or
securities containing any profit participation features or to subscribe for or
to purchase any securities directly or indirectly convertible into or
exchangeable for any capital stock, membership or limited liability company
interests, other share capital or securities containing any profit participation
features, (iv) any share appreciation rights, phantom share rights or other
similar rights, or (v) any Equity Securities issued or issuable with respect to
the securities referred to in clauses (i) through (iv) above in connection with
a combination of shares, recapitalization, merger, consolidation, conversion or
other reorganization.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Governmental Entity” means the United States of America or any other nation,
any state, province or other political subdivision, any international or
supra-national entity, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of government, including any
court, in each case having jurisdiction over the Company or any of its
Subsidiaries or any of the property or other assets of the Company or any of its
Subsidiaries.

“Independent Directors” means a director who the Board of Directors has
affirmatively determined is “independent” with respect to the Company within the
meaning of the rules and regulations promulgated by the SEC and the New York
Stock Exchange, each as in effect from time to time.

“Person” means any individual or Entity.

“Private Offering” means any sale or sales in a private offering by the Company
to one or more investors of an aggregate of not less than $1.0 billion of Common
Stock prior to December 31, 2013 pursuant to the various investment agreements,
dated the date hereof and attached to the Repurchase and Elimination Agreement
as Exhibit C thereto.

“Private Offering Date” means the date on which the Company receives cash
proceeds of not less than $1 billion in connection with the Private Offering and
consummates the transactions contemplated by the Repurchase and Elimination
Agreement.

 

2



--------------------------------------------------------------------------------

“Public Offering” means an underwritten sale to the public of the Company’s (or
its successor’s) Equity Securities pursuant to an effective registration
statement filed with the SEC on Form S-1 and after which the Company’s (or its
successor’s) Equity Securities are listed on the New York Stock Exchange, NASDAQ
or any other national securities exchange; provided that a Public Offering shall
not include any issuance of Equity Securities in any merger or other business
combination, and shall not include any registration of the issuance of Equity
Securities to existing securityholders or employees of the Company and its
Subsidiaries on Form S-4 or Form S-8.

“Repurchase and Elimination Agreement” means the Agreement in Respect of
Securities Repurchase and Share Adjustment Provision, dated as of the date
hereof, by and between Treasury and the Company.

“SEC” means the United States Securities and Exchange Commission.

“Subsidiary” means, with respect to any Person, any other Person of which a
majority of the voting interests is owned directly or indirectly by such Person.

“Trigger Event” means either (i) Treasury Ownership Percentage is at 35.5% or
less or (ii) the consummation of a sale of Common Stock by Treasury to a Twenty
Percent Holder which results in Treasury Ownership Percentage at less than
50.0%; provided such sale is not an initial Public Offering.

“Twenty Percent Holder” means any Person (together with its Controlled
Affiliates) that purchases 20.0% or more of the then outstanding shares of
Common Stock.

ARTICLE II

BOARD COMPOSITION

(a) Effectiveness. This Agreement shall become effective and binding at 5:00
p.m., New York City time on the Private Offering Date (“Effective Time”) and
shall have no force and effect prior to such date; provided, however, that if
the Private Offering Date does not occur on or prior to November 30, 2013, this
Agreement shall be null and void.

(b) Board Composition Following the Private Offering. As of and after the
Effective Time:

 

  (i) The authorized number of directors constituting the Board shall be 11
directors.

 

3



--------------------------------------------------------------------------------

  (ii) Each of Treasury and FIM agree to vote in all circumstances all shares of
Common Stock that each of Treasury and FIM is entitled to vote in order to
effectuate the following:

The Board will be comprised of a total of 11 directors consisting of such number
of directors from each category indicated in the rows of the below table as set
forth in the applicable column of the below table. For the purposes of this
table, “Treasury Ownership Percentage” shall mean at any time the percentage of
then outstanding Common Stock held by Treasury; “Treasury Designated Directors”
shall mean directors designated by Treasury; “Cerberus Designated Director”
shall mean, for so long as FIM and Cerberus Capital Management, L.P. and its
Affiliates (collectively, the Cerberus Parties) collectively hold at least 5% of
the then outstanding Common Stock of the Company, one director designated by
(1) FIM or, if FIM has transferred more than fifty percent of the Common Stock
held by FIM as of the date hereof to its members or otherwise liquidated, then
(2) Cerberus Capital Management, L.P. or its Affiliates; “Management Designated
Director” shall mean the Chief Executive Officer of the Company; “Independent
Directors” shall mean Independent Directors, to be designated by a majority vote
of the Treasury Designated Directors, the Cerberus Designated Director and the
Management Designated Director, which majority must include at least one
Treasury Designated Director; provided, however, that in the event a Trigger
Event occurs and is continuing, the Independent Directors shall be nominated by
the Board and elected by stockholder vote as set forth in the Amended and
Restated Bylaws of the Company, as amended from time to time, without regard to
any references therein to the Amended and Restated Governance Agreement, dated
May 21, 2009, by and among the Company, FIM, GM Finance Co. Holdings LLC and
Treasury.

 

4



--------------------------------------------------------------------------------

     Treasury Ownership Percentage        9.9% -
19.9%      20.0% -
35.5%      35.6% -
49.9%      50.0% and
greater  

Treasury Designated Directors

     1         2         4         6   

Cerberus Designated Director

     1         1         1         1   

Management Designated Director

     1         1         1         1   

Independent Directors

     8         7         5         3   

 

  (iii) The Company agrees that it shall, at all times while this Agreement is
in effect, nominate the individuals for election to the Board designated in
accordance with the provisions of Article 2(b)(ii).

ARTICLE III

MISCELLANEOUS

(a) Removal. Any director designated or appointed pursuant to this Agreement may
be removed from the Board by the Person(s) authorized to designate such director
pursuant to this Agreement (and only by such Person).

(b) Vacancies. Any vacancy on the Board created by reason of the death, removal
or resignation of a director shall be filled by an individual designated by the
Person(s) authorized to designate such director for election pursuant to this
Agreement; provided that in the event the Cerberus Parties no longer are
entitled to designate any directors pursuant to this Agreement, the resulting
vacancy shall be filled in the same manner as provided with respect to the
designation of an Independent Director; provided further that a vacancy of an
Independent Director elected by a vote of the outstanding shares of Common Stock
shall be filled on an interim basis by a vote of the majority of the directors
then in office, and each director so chosen shall hold office until his or her
successor is duly elected and qualified or until such director’s earlier
resignation or removal. In the event that the Chief Executive Officer of the
Company for any reason ceases to be the Chief Executive Officer of the Company,
the parties shall use their commercially reasonable efforts to cause such
individual to resign or, in lieu of such resignation, to remove such individual
from the Board (and, notwithstanding Article III(a) hereof, in the event such
removal is necessary, such removal shall be effected by a

 

5



--------------------------------------------------------------------------------

vote of the majority of the outstanding Common Stock of the Company). In such
event, the parties shall take all actions necessary to appoint the successor
Chief Executive Officer or interim Chief Executive Officer as a director upon
assuming the responsibilities as Chief Executive Officer or interim Chief
Executive Officer.

(c) Chairman. By affirmative vote of a majority of the total number of
directors, the Board shall elect from among the Independent Directors elected
pursuant to this Agreement a Chairman of the Board. The Chairman shall serve in
such capacity until removed by a majority of the total number of directors.

(d) Board Observers. Subject to applicable law and stock exchange
regulations, for so long as (i) FIM and its Affiliates shall directly or
indirectly hold at least 2.5% of the outstanding Common Stock, the parties
hereto agree that FIM and its Affiliates shall be entitled to appoint one
non-voting observer to the Board and (ii) Treasury and its Affiliates (other
than the Company) shall directly or indirectly hold at least 10.0% of the
outstanding Common Stock, the parties hereto agree that Treasury and its
Affiliates (other than the Company) shall be entitled to appoint one non-voting
observer to the Board. Subject to applicable law and stock exchange regulations,
the parties hereto agree that (i) each such non-voting observer shall have the
right to attend all meetings of the Board and all committees thereof and
(ii) each such non-voting observer shall receive notice of all meetings of the
Board and all committees thereof and all written materials and other information
(including minutes of meetings) given to directors in connection with such
meetings at the same time such materials and information are given to directors;
provided that prior to permitting any such non-voting observer access to any
such meetings or any such materials or other information, such non-voting
observer shall be required to execute a customary confidentiality agreement with
respect to the use and treatment of confidential information. Notwithstanding
the foregoing, the Company shall be permitted to exclude any such non-voting
observer from meetings and from receiving certain information if, based on the
advice of counsel, such exclusion is necessary to preserve the attorney-client
privilege of the Company, provided that to the extent practicable the Company
shall provide such non-voting observer advance written notice of any such
exclusion.

(e) Amendment and Waiver. The provisions of this Agreement may not be amended,
modified, supplemented or terminated, and waivers or consents to departures from
the provisions hereof may not be given, without the written consent of each of
the parties hereto.

(f) Termination. After the Effective Time, this Agreement will automatically
terminate and be of no further force or effect immediately upon the earliest to
occur of the following events:

(i) when Treasury ceases to hold at least 9.9% of the Common Stock of the
Company;

(ii) with respect to FIM, when the Cerberus Parties collectively cease to own
any Common Stock; and

(iii) by written consent of each of the parties hereto.

 

6



--------------------------------------------------------------------------------

(g) Entire Agreement. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein. This Agreement embodies the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way.

(h) Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations provided by this Agreement may be assigned by any party
(whether by operation of law or otherwise), other than an assignment by a party
hereto to an Affiliate, without the prior written consent of the other parties,
and any such assignment without such prior written consent shall be null and
void. Subject to the preceding sentence and except as otherwise expressly
provided herein, this Agreement shall be binding upon and benefit the Company,
FIM and Treasury. Except for Affiliates of FIM and Treasury (other than the
Company) and assignments permitted pursuant to this Article III(h), no purchaser
or recipient of shares of Common Stock from FIM or Treasury shall have any
rights under this Agreement.

(i) Counterparts. This Agreement may be executed in separate counterparts each
of which shall be an original and all of which taken together shall constitute
one and the same agreement.

(j) Remedies; Specific Performance. The parties hereto acknowledge that money
damages would not be an adequate remedy at law if any party fails to perform in
any material respect any of its obligations hereunder, and accordingly agree
that each party, in addition to any other remedy to which it may be entitled at
law or in equity, shall be entitled to seek to compel specific performance of
the obligations of any other party under this Agreement, without the posting of
any bond, in accordance with the terms and conditions of this Agreement in any
court of the United States or any State thereof having jurisdiction, and if any
action should be brought in equity to enforce any of the provisions of this
Agreement, none of the parties hereto shall raise the defense that there is an
adequate remedy at law. Except as otherwise provided by law, a delay or omission
by a party hereto in exercising any right or remedy accruing upon any such
breach shall not impair the right or remedy or constitute a waiver of or
acquiescence in any such breach. No remedy shall be exclusive of any other
remedy. All available remedies shall be cumulative. Each party hereto has
entered into this Agreement and the transactions contemplated hereunder on its
own volition. Each such party, on

 

7



--------------------------------------------------------------------------------

behalf of itself, its Affiliates, successors and assigns, if any, hereby
specifically renounces, waives and forfeits all rights to seek, bring or
maintain any action in any court of law or equity against Treasury arising in
connection with this Agreement or the transactions contemplated hereunder,
except in its commercial capacity as a party to this Agreement and participant
in the transactions contemplated hereunder.

(k) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and shall be given when delivered personally, sent via a nationally
recognized overnight courier or sent via facsimile or e-mail (with hard copy
sent to the recipient by reputable overnight courier service, with proper
postage prepaid) to the recipient. Such notices, demands and other
communications will be sent to the address indicated below:

If to the Company, to:

Ally Financial Inc.

200 Renaissance Center

Mail Code 482-B09-B11

Detroit, Michigan 48625

Facsimile: (313) 656-6124

Attention: William B. Solomon

Email:       William.B.Solomon@ally.com

With copies to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Facsimile:  (212) 701-5224

Attention:   Richard J. Sandler

E-mail:       richard.sandler@davispolk.com

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Facsimile:  (212) 558-3588

Attention:  Jay Clayton

                  C. Andrew Gerlach

E-mail:      claytonwj@sullcrom.com

                  gerlacha@sullcrom.com

 

8



--------------------------------------------------------------------------------

If to FIM, to:

c/o Cerberus Capital Management, L.P

299 Park Avenue

New York, NY 10171

Attention: Lenard Tessler, Seth Plattus, Mark Neporent

Facsimile: (212) 750-5212

with a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York NY 10022

Attention: Alan Waldenberg, David Rosewater

Facsimile: (212) 593-5955

If to Treasury to:

United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Facsimile: (202) 927-9225

Attention: Chief Counsel Office of Financial Stability

With a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

Facsimile: (212) 757-3990

Attention:     Paul D. Ginsberg

                     Neil Goldman

E-mail:         pginsberg@paulweiss.com

                      ngoldman@paulweiss.com

or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party.

(l) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

(m) Waiver of Jury Trial. Each of the parties hereto waives any right it may
have to trial by jury in respect of any litigation based on, arising out of,
under or in connection with the Agreement or any course of conduct, course of
dealing, verbal or written statement or action of any party hereto.

(n) Governing Law; Jurisdiction; Venue; Service of Process. This Agreement and
any claim, controversy or dispute arising under or related to this Agreement,
the relationship of the parties, and/or the interpretation and enforcement of
the rights and duties of the parties shall be enforced, governed,

 

9



--------------------------------------------------------------------------------

and construed in all respects (whether in contract or in tort) in accordance
with the laws of the State of Delaware applicable to contracts made and to be
performed entirely within such State. Each of the parties hereto agrees (a) to
submit to the exclusive jurisdictions and venue of the Court of Chancery of the
State of Delaware (or, if the Court of Chancery of the State of Delaware lacks
jurisdiction, then in the applicable Delaware state court), or if under
applicable law exclusive jurisdiction of such suit, action or proceeding is
vested in the federal courts, then the United States District Court for the
District of Delaware, for any and all civil actions, suits or proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby, and (b) that notice may be served upon the parties at the addresses and
in the manner set forth for notices in Article III(k).

(o) Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any of the provisions of this Agreement.

(p) Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

(q) Initial Public Offering. In connection with an initial Public Offering,
(i) this Agreement will automatically terminate and be of no further force or
effect on the consummation of such initial Public Offering and (ii) the parties
will endeavor in good faith to enter into appropriate arrangements with respect
to the future governance of the Company. The parties agree that such
arrangements will include an agreement by the Company to nominate a
representative of FIM to the Board so long as the Cerberus Parties collectively
hold at least 5% of the then outstanding Common Stock of the Company.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date first above written.

 

UNITED STATES DEPARTMENT

OF THE TREASURY

  By:   /s/ Timothy G. Massad   Name:   Timothy G. Massad   Title:   Assistant
Secretary for Financial Stability FIM HOLDINGS LLC By: Cerberus FIM Investors,
LLC, its Managing Member By: Cerberus FIM, LLC, its Managing Member By:   /s/
Mark A. Neporent   Name: Mark A. Neporent   Title: Authorized Signatory ALLY
FINANCIAL INC. By:   /s/ Jeffrey J. Brown   Name: Jeffrey J. Brown   Title:
Senior Executive Vice President

[Signature Page to Stockholders Agreement]